Case: 12-3158      Document: 24   Page: 1    Filed: 11/09/2012




           NOTE: This order is nonprecedential.


   Wniteb ~tate~ Qtourt of ~peaI~
       for tbe jfeberaI Qtircuit

         ALGRIE MARTINO JOHNSON, JR.,
                   Petitioner,
                             v.
        DEPARTMENT OF THE TREASURY,
                Respondent.


                         2012-3158


   Petition for review of the Merit Systems Protection
Board in case no. PH315H120124-1-1.


                       ON MOTION


                        ORDER
    Algrie Martino Johnson, Jr. moves to stay proceedings
in this petition for review or in the alternative to dismiss
the petition without prejudice to allow him to reinstate
the petition should the Merit Systems Protection Board
determine his petition seeking full Board review was
untimely. The Department of Treasury responds.
    Accordingly,
    IT Is ORDERED THAT:
Case: 12-3158    Document: 24     Page: 2   Filed: 11/09/2012




ALGRIE JOHNSON, JR. v. TREASURY                          2
    The parties are directed to file a status report within
21 days of the date of this order on the related proceed-
ings before the Board.
                                   FOR THE COURT



                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
s26